Citation Nr: 1707863	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The appellant served in the National Guard from December 1963 to January 1970, with a period of active duty for training from April 1964 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant was scheduled to appear at a hearing before a member of the Board in October 2016.  The evidentiary record contains a letter sent to the appellant's address of record in August 2016, noting the date, place, and time of the hearing.  The appellant did not report for the October 2016 Travel Board hearing.  Therefore, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision denied entitlement to service connection for a low back condition based on the determination that the evidence did not show the appellant's current back condition was related to his in-service back strain.

2.  The appellant perfected an appeal of the February 2008 rating decision's denial of entitlement to service connection for a low back condition.  However, in a March 2009 written statement, prior to certification and transfer of the appeal to the Board, the appellant's representative stated the appellant wished to withdraw his appeal.

3.  The additional evidence presented since the RO decision in February 2008 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back condition.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision, which denied the appellant's claim of entitlement to service connection for a low back condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.204 (2016).

2.  The additional evidence received since the February 2008 rating decision is new and material, and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 2008 rating decision denied entitlement to service connection for a low back condition based on the determination that the evidence did not show the appellant's current back condition was related to his in-service back strain.  The appellant timely perfected an appeal of the issue of entitlement to service connection for a low back condition.  See December 2008 VA Form 9; August 2008 notice of disagreement.  However, in a March 2009 written statement, prior to certification and transfer of the appeal to the Board, the appellant's representative stated the appellant wished to withdraw his appeal.  As such, the February 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.204.

Since the final February 2008 RO decision, the appellant submitted a March 2009 letter from Dr. J.E.J., who opined that it is as likely as not that the appellant's current back condition is the same as was present in the military.  In an April 2011 letter, Dr. K.L.M. opined that the appellant experienced an injury more serious than a simple sprain of the lumbar spine in service, and that as a direct result the appellant has and will continue to experience low back pain at varying degrees throughout his life.  Dr. K.L.M. also stated that strain and sprain-type injuries to the spine cause post-traumatic osteoarthritis.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in February 2008, and indicates the appellant's current low back condition is related to his low back injury and/or symptoms in service.  Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim of entitlement to service connection for a low back condition, as it raises a reasonable possibility that the appellant's current low back condition is related to a low back injury and/or symptoms during his period of active duty for training.  To this extent only, the benefit sought on appeal is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back condition is reopened, and to this extent only, the appeal is granted.


REMAND

The evidence of record indicates there may be outstanding relevant treatment records.  In March 2007, the appellant submitted an Authorization and Consent to Release Information form for treatment records from Dr. S.  In June 2007, billing records from Falling Waters Healing Spa, Inc. were received by VA, which listed the same address as that indicated for Dr. S.  However, in a June 2007 telephone call, the appellant indicated Dr. S.'s office thought they had provided everything needed by VA, but asked for clarification regarding what VA was requesting in the way of medical treatment records.  See June 2007 Report of Contact.  The evidence of record does not indicate there was any further contact with Dr. S. and/or his office, and the Board finds it is unclear from the June 2007 telephone call whether there may be outstanding treatment records.  On remand, the AOJ should ask the appellant to identify any outstanding relevant non-VA treatment regarding his low back since service, and then undertake appropriate efforts to obtain any outstanding treatment records, to include from Dr. S.

Upon an April 2013 informal conference, a Decision Review Officer indicated x-ray reports of the appellant's back were of record at the Roseburg VA Medical Center.  However, the evidence of record does not contain any VA treatment records.  On remand, the AOJ should obtain any outstanding VA treatment records.

Upon VA examination in May 2013, the VA examiner stated the appellant "has had a series of increased back problems over the years on the job and with lifting, which is characteristic of his back condition which appears to have begun and treated before he went into the military and continues to the present time."  However, in a December 2013 addendum opinion, the VA examiner stated, "I conclude there is insufficient evidence[] and [it] less likely than not that [the appellant's] current back condition is the result of military service, or progressed beyond [the] natural progression because of his military service.  It would be speculation for me to conclude otherwise."  The examiner noted it would be speculation to conclude the appellant had measurable tissue damage to his back during or due to service based upon the currently available information.  He also noted the diagnosis of degenerative disc disease of the lumbar spine in 1991 following a July 1991 on-the-job injury, but discussed medical literature regarding whether lumbar disc herniation may be caused by any minor trauma event or ergonomic factors.  The VA examiner did not clearly indicate whether any low back condition prior to the appellant's period of active duty for training was at least as likely as not aggravated by the appellant's service, or clearly explain why he could not offer such an opinion without resort to speculation based upon the information of record.  Further, the VA examiner did not indicate whether the degenerative disc disease of the lumbar spine may have been caused by or related to the appellant's service, or whether it was solely related to the 1991 injury.  See also January 1992 Dr. B.J.B. consultation letter (discussing the 1991 injury, and diagnosing chronic lumbosacral strain complicated by pre-existing degenerative disc disease).  On remand, the AOJ should afford the appellant a new VA examination to determine the nature and etiology of his current low back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to identify all VA and non-VA testing and/or treatment related to his low back since his separation from active duty for training in 1964.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any further treatment records from Dr. S. and/or Falling Waters Healing Spa, Inc., other than the billing records currently of record.  When contacting the appellant to obtain any necessary release, the AOJ should provide the full name of Dr. S. as identified in the March 2007 Authorization and Consent to Release Information form to aid him in identifying these records.

The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the appellant and his representative of the status of his records, and give the appellant the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the appellant should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his low back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the appellant.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the appellant, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all disabilities of the low back which are currently diagnosed, or which have been diagnosed at any time since May 2009.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the appellant's current low back disability had its onset during, was aggravated beyond its natural progression by, or is otherwise related to the appellant's 1964 period of active duty for training?

The examiner should specifically address the significance of the appellant's notations of back injuries prior to service upon his December 1963 enlistment and September 1964 separation Reports of Medical History.

The examiner should also specifically address the appellant's 1991 on-the-job back injury, and the notations of degenerative disc disease of the lumbar spine at that time.  See, e.g., January 1992 Dr. B.J.B. consultation letter; December 1991 lumbar spine MRI report.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the appellant is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the appellant's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


